84 So.3d 256 (2012)
Jason Paul BOUDREAUX, Petitioner,
v.
STATE of Florida, Respondent.
No. SC10-2069.
Supreme Court of Florida.
March 8, 2012.
Adam Scott Tanenbaum, Rachel May Zysk, and Leah A. Sevi of Carlton Fields, P.A., Tampa, FL, for Petitioner.
Pamela Jo Bondi, Attorney General, and Meredith Charbula, Assistant Attorney General, Tallahassee, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review Boudreaux v. State, 45 So.3d 36 (Fla. 1st DCA 2010), review granted, 58 So.3d 260 (Fla.2011) (table), on the basis that the decision of the district court expressly and directly conflicts with a decision of this Court and the decision of another district court of appeal. After further consideration, we have decided to discharge as improvidently granted. Accordingly, we dismiss this case.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.